Title: To Alexander Hamilton from Edward Carrington, 8 June 1799
From: Carrington, Edward
To: Hamilton, Alexander


          
            Sir
            Richmd Suprs Office June 8. 1799
          
          Since I enclosed you, on the 31st. Instant the plan which I had formed for Recruiting divisions of Virginia, I have seen Lt Colo. Bentley who satisfies me that Abingdon which I arranged as in Colo. Parkers circle, more properly applies to the other. I have therefore written to Colo. Parker that this Station is to be considered as arranged in Colo. Bentleys circle, and that this plan is so far altered.
          I am very respectfully Sir Your Most Ob Sr
          
            E Carrington
            Supr DV
          
          General Hamilton.
        